Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to answer within ten days from the entry of the order herein. The question is whether or not the complaint contains facts sufficient to constitute a cause of action against the respondent, Edwin W. Wallace. It is alleged that the respondent is the father of defendant Bessie Wallace, an infant under the age of sixteen years; that plaintiff Freda L. Gillner sustained personal injuries as the result of the negligent operation of an automobile by defendant Bessie; that prior to the accident the defendant, respondent, purchased, provided and maintained the automobile which caused the damage for the use and convenience of himself, his daughter and his wife, Bessie Maud Proctor Wallace, also a defendant and in whose name the automobile is registered; that prior to the accident, Bessie, the daughter, was accustomed to operate the automobile to the knowledge of respondent, and that on the day of the accident she was operating it with the knowledge and consent of respondent, who also knew that she was unfit so to do, and that he negligently refrained from preventing such operation. We are of opinion that a cause of action is stated against the respondent. (Schultz v. Morrison, 91 Misc. 248; affd., 172 App. Div. 940; Hopkins v. Droppers, 184 Wis. 400; 36 A. L. R. 1156; Kuchlik v. Feuer, 239 App. Div. 338.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.